—Judgment unanimously affirmed. Memorandum: County Court properly ordered restitution without conducting a hearing. Defendant pleaded guilty with the knowledge that the court would order restitution in the amount of $18,845 with a 5% surcharge, as set forth *956in the pre-plea report prepared by the Probation Department, and she did not request a hearing (see, People v Kim, 91 NY2d 407, 410-411; see also, People v Consalvo, 89 NY2d 140, 144). Furthermore, during the plea allocution, defendant admitted that she stole “approximately $20,000” from her mother (see, People v Consalvo, supra, at 144). (Appeal from Judgment of Livingston County Court, Cicoria, J. — Grand Larceny, 3rd Degree.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.